DETAILED ACTION

Claims 1, 7-11, and 14 have been amended. Claims 20-24 have been withdrawn
and cancelled as a non-elected embodiment. New claims 25-29 have been added. Claims 1-19 and 25-29 remain pending in the application.
Claims 1, 15 and 25 are independent.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

This action is final.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Restriction to one of the following asserted groups of claims was required:
Group I. Claims 1-19, classified in CPC class G01Dl8/00.
Group II. Claims 20-24, classified in G05B23/0232 and G05B23/024.
Applicant has affirmed the election of Group I, Claims 1-19. Claims 20-24 of the nonelected group have been canceled.

Response to Amendment and Arguments

Applicant’s amendments to the Claims have overcome each and every 112(b) rejections previously set forth in the Non-Final Office Action mailed August 27th, 2020. As a result, each and every 112(b) rejections have been withdrawn. 

Applicant's arguments regarding rejection under 35 U.S.C. § 103 have been fully considered.

Independent claim 1 has been amended to specify:
command signal value is command signal value of the command signal; and the present value of the command signal is based on a first user command at the user input; and
the subsequent value of the command signal is based on a subsequent second user command at the user input.
Newly added independent claim 25 incorporated the features of independent claim 1.

In the remarks, applicant argues in substance that:
Chacon performs a noise measurement without a user input or influence therefore Chacon does not teach measuring a present value of the command signal based on a first user command at the user input and the subsequent value of the 
While the examiner agrees that Chacon teaches measuring noise level of the presence detection device. However, the examiner respectfully submits that applicant has overlooked the fact that Chacon teaches measuring the noise level that indicating a baseline level when the user body is absence, and update reference value based on the noise level (Figs. 33 & 38 [0138] [0138] noise level indicating a baseline level are measured when the user body is absence, new baseline and threshold are adjusted) and measuring the subsequent value of the command signal based on a subsequent second user command at the user input (Fig. 38 [0143] user body presence - subsequent user input command value change), and applicant has also overlooked the fact that the absence of user body is the first user command at the user input and user subsequently presence on the user body holding member is the second user command at the same user input. As a matter of fact, the instant application disclosure specification stated similar features (in specification, page 81 lines 14-18 presence sensor can be an input that receive a user command of absence or a user command of presence). In addition, Chacon teaches that a calibration of the presence detection device is carried out when user body presence is detected at first time point - first user command, reference value is updated and used at second time point when user bod exiting the body holding mem to detect the exit and absence - second user command ([0154]). Therefore applicant's arguments are not persuasive and are respectfully traversed.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 9-11, 13, 15-18 and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Beers US 20090272007 A1, in view of Chacon US 20160084487 A11 .

Regarding claim 1, Beers teaches:
A method for operating one or more systems in an article of active footwear (Figs 1-3 [0095] automatic lacing system 122 in article 100), the active footwear including a lacing engine configured to tighten or relax the footwear (Figs. 12-13 [0114] [0115] moving strap set 115, strap moving mechanism 1202 with motor 1230) in response to a user command at a user input (Figs. 1-3 [0096] [0097] automatic lacing system may be 
measuring a subsequent value of the command signal (Figs. 12-13 [0096] [0097] [0145] foot stepping in shoe – receiving a subsequent user command, receiving signal from sensor); and
controlling the lacing engine based on detection of presence of foot in the footwear (Figs. 12-13 [0096] [0097] [0145] tightening shoe based on detection of presence).
Beers does not explicitly teaches:
receiving a calibration indication; and in response to receiving the calibration indication:
measuring a present value of the command signal,  wherein the present value is based on a first, user command at the user input; and providing an updated reference value based on the present value of the command signal; and 
measuring the subsequent value of the command signal,  wherein the subsequent value Is based on a subsequent second user command at the user input; and 
detection of foot in the footwear is based on a relationship between a command signal value of the command signal and a updated reference value.
Chacon teaches:

measuring a present value of the command signal, wherein the present value is based on a first, user command at the user input; and providing an updated reference value based on the present value of the command signal (Figs. 33 & 38 [0138] noise level indicating a baseline level are measured when the user body is absence - the absence of user body is the first user command at the user input, new baseline and threshold are adjusted); and
measuring a subsequent value of the command signal, wherein the subsequent value Is based on a subsequent second user command at the user input (Fig. 38 [0143] user body presence - subsequent user input command value change. In addition, [0154] a calibration of the presence detection device is carried out when user body presence is detected at first time point - first user command, reference value is updated and used at second time point when user body exiting the user body holding member to detect the exit and absence - second user command); and
detection of foot in the footwear is based on a relationship between a command signal value and a updated reference value (Fig. 9 [0080] determination of detection of presence by determining if measured capacitance has changed by a threshold amount).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beers to incorporate the teachings of Chacon because they all directed to sensing of human body presence. Calibrating the presence sensor will help improve presence detection accuracy.

[0095] FIGS. 1-3 illustrate a preferred embodiment of the operation of automatic lacing system 122 and automatic ankle cinching system 124 of article 100. Initially, as seen in FIG. 1, article 100 may be configured to receive foot 106.
[0114] …, automatic lacing system 122 preferably includes strap set 115. Preferably, automatic lacing system 122 also includes provisions for moving strap set 115. In this embodiment, automatic lacing system 122 preferably includes strap moving mechanism 1202….

    PNG
    media_image1.png
    704
    477
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    614
    523
    media_image2.png
    Greyscale

[0115] …, strap moving mechanism 1202 includes motor 1230. … 
[0096] Referring to FIG. 2, foot 106 has been fully inserted into article 100. At this point, automatic lacing system 122 and automatic ankle cinching system 124 have not been activated. Therefore, upper 102 is not tightened around foot 106. Preferably, immediately following the insertion of foot 106 into upper 102, automatic lacing system 122 and automatic ankle cinching system 124 may be activated. In some cases, automatic lacing system 122 and automatic ankle cinching system 124 could be activated using one or more sensors to detect the presence of a foot. In other cases, automatic lacing system 122 and automatic ankle cinching system 124 could be activated using one or more user controlled devices, such as a button.
[0097] Referring to FIG. 3, automatic lacing system 122 and automatic ankle cinching system 124 have been activated. In this closed position of automatic lacing system 122, arch portion 130 of upper 102 is preferably tightened around foot 106 (see FIG. 1).
[0145] …, automatic lacing system 122 may be provided with weight sensor 1606. In some cases, weight sensor 1606 may be connected directly to strap moving mechanism 1202. In a preferred embodiment, weight sensor 1606 may be connected to control system 1650 via second connection 1612. With this arrangement, control system 1650 may receive signals from weight sensor 1606 to determine if strap moving mechanism 1202 should be activated.
Chacon teaches:
[0080] Turning now to FIG. 9, an exemplary flow diagram 44 depicts monitoring capacitance and making a determination of presence with respect to a furniture item. At block 46, an average change in capacitance is monitored using a capacitive wire. As discussed above, the change in capacitance indicates a change in voltage over a particular amount of time. At block 48, a determination is made regarding whether the capacitance has changed by a threshold amount. If a determination is made that the capacitance has changed by a threshold amount (i.e. a particular amount of change in then an indication is made that presence has been detected at block 50,… 

    PNG
    media_image3.png
    658
    736
    media_image3.png
    Greyscale

[0132] With reference now to FIG. 33, a flow diagram 300 of an exemplary method for characterizing an occupancy detection system is provided in accordance with embodiments of the invention. At block 302, an indication of a range of motion profile is received…. the range of motion profile includes corresponding startup detection thresholds for each of the plurality of adjustable furniture item positions. Such startup detection thresholds may include, in some embodiments, a capacitive detection threshold for determining a change in occupancy with respect to a particular position of the furniture item. As such, the received indication of a range of motion profile for a particular automated furniture item may include a plurality of positions that a user may experience while manipulating the automated furniture item, as well as a plurality of startup detection thresholds that establish a baseline expected change in capacitance for triggering an occupancy indication. 

At block 304, a filtered noise level is determined, which corresponds to each of the plurality of positions. In one embodiment, the noise level associated with each of the positions of the range of motion profile are received sequentially by running the automated furniture item through a complete cycle and/or range of motion. In one aspect, the noise level associated with each position throughout the range of motion of the automated furniture item is determined and compared to the corresponding startup detection threshold. As such, at block 306, and adjusted detection threshold is generated for the range of motion profile based on the determined filtered noise levels….

    PNG
    media_image4.png
    482
    1147
    media_image4.png
    Greyscale
 
[0138] …. The graphical depiction of the third position characterization 367 includes a baseline 330, a noise level 369, a startup detection threshold 348, an adjusted baseline 368, and an adjusted threshold 370. In this example, the detected noise level 369 resulted in determination that the baseline for detection during and/or near the fourth position 366 is actually above the original baseline 330, and instead is moved to the adjusted baseline 368. As such, an indication of no change in capacitance, and therefore no change in occupancy with respect to the mattress 28 when in the fourth position 366, is calibrated to correspond to an amount of noise 369 , to trigger a change in capacitance that indicates a change in occupancy, the change in capacitance must now exceed the adjusted threshold 370 before triggering an occupancy detection with respect to the adjusted baseline 368.
[0143] … an indication of no change in capacitance, and therefore no change in occupancy with respect to the mattress 28 wherein the fourth position 366, is calibrated to correspond to an amount of noise 369 generated by the raised head 338 and the raised foot352. Additionally, to trigger a change in capacitance that indicates a change in occupancy, the change in capacitance must now exceed the adjusted threshold 370 before triggering an occupancy detection with respect to the adjusted baseline 368.
[0154] Additionally, when an occupant or occupants are detected, the presence threshold may be recalibrated. In one embodiment, a presence threshold may be determined at a first time point upon a first calibration of the standalone capacitance detection device 400, with no occupant in/on the furniture item. At a second time point, a second calibration of the standalone capacitance detection device 400 may be carried out to determine a recalibrated baseline for detection with an occupant in/on the furniture item. As such, the recalibrated standalone capacitance detection device 400 may now monitor for changes in capacitance with reference to the recalibrated baseline and identify additional changes in capacitance, such as the occupant exiting the furniture item,…

Regarding claim 2, Beers further teaches the receiving the user command or receiving the subsequent user command includes receiving information about a 

Regarding claim 3, Beers further teaches the receiving the information about the presence of the user body includes receiving information about, a presence of a foot inside of the active footwear (Figs. 16 & 17 [0145] sensor 1606).

Regarding claim 4, Beers further teaches the receiving the user command or receiving the subsequent user command includes receiving information about a proximity of a foot to a foot presence sensor inside the article of active footwear (Figs. 16 & 17 [0145] sensor 1606).

Regarding claim 5, Chacon further teaches the controlling the lacing engine based on a relationship between the subsequent value of the command signal and the updated reference value includes determining a magnitude difference between the subsequent value of the command signal and the updated reference value, and controlling the lacing engine based on the magnitude difference (Fig. 9 [0075] and Figs. 33 & 38 [0133] [0138]).

Regarding claim 6, Chacon further teaches the receiving the calibration indication includes receiving the calibration indication from the user via a hardware interface coupled to the lacing engine ([0154] threshold is recalibrated when user are detected by the sensor – indication from the user via a hardware interface) or via a software 

Regarding claim 9, Chacon further teaches the receiving the calibration indication includes receiving the calibration indication from a processor circuit, wherein the processor circuit is configured to provide the calibration indication in response to a detected use pattern of the active footwear ([0154] recalibration performed in response to a detected use pattern – occupied after unoccupied).

Regarding claim 10, Chacon further teaches the receiving the calibration indication includes receiving the calibration indication from a processor circuit, wherein the processor circuit is configured to provide the calibration indication in response to presence detection ([0154] threshold is recalibrated when user presence is detected by the sensor), Beers further teaches the presence is detected by a compression or expansion of a structural component of the active footwear (: Fig. 17 [0147] [0148] presence is detected when weight sensor in shoe insole senses the compression of shoe insole caused by foot).

Regarding claim 11, Chacon further teaches the receiving the calibration indication includes receiving the calibration indication from a processor circuit, wherein the processor circuit is configured to provide the calibration indication in response to a detected presence of a user body inside of the active footwear when the footwear is 

Regarding claim 13, Chacon further teaches the measuring the present value of the command signal includes measuring a capacitance value from a capacitive sensor in the active footwear, wherein the capacitive sensor provides the command signal based on a detected presence, absence, or proximity of a user body to the sensor (Fig. 9 [0075] and Figs. 33 & 38 [0133] [0138]).

Regarding claims 15-18 and 25-29, Beers and Chacon together teach the claimed method. Therefore, they teach the articles for implementing the method steps.

Claims 7-8, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Beers in view of Chacon as applied to claims 1-6, 9-11, 13, 15-18 and 25-29 above, and further in view of Novet US 20150237183 A12.

Regarding claim 7, neither Beers nor Chacon explicitly teaches the receiving the calibration indication includes receiving the calibration indication from a processor circuit, wherein the processor circuit is configured to provide the calibration indication periodically or according to a specified calibration schedule.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beers and Chacon to incorporate the teachings of Novet because they all directed to sensing of human body presence. Performing calibration periodically will help compensate for the change surrounding the presence sensor.

Regarding claim 8, Novet further teaches the receiving the calibration indication includes receiving the calibration indication from a processor circuit, wherein the processor circuit is configured to provide the calibration indication in response to a detected change in a moisture content of the active footwear ([0221] recalibrate upon detection of humidity change).

Regarding claim 12, Novet further teaches the updating the reference value includes setting the updated reference value at the same value as the measured present value of the command signal ([0145] threshold level can be defined as the Σ-Δ ADC 360 – the measured value).

Regarding claim 19, Beers, Chacon and Novet further teach the processor circuit, is configured to receive the calibration indication from one or more of:

a clock circuit configured to provide the calibration indication periodically or according to a specified calibration schedule (Novet: [0212] periodically recalibrate),
a moisture sensor configured to provide the calibration indication in response to a change in a moisture content of the footwear (Novet: [0221]);
an activity sensor configured to provide the calibration indication in response to a detected use pattern of the active footwear (Chacon: [0154] recalibration performed in response to a detected use pattern – occupied after unoccupied); and
a material sensor configured to provide the calibration indication in response to a detected compression or expansion of a structural component of the active footwear (Chacon: [0154] threshold is recalibrated when user presence is detected by the sensor, Beers: Fig. 17 [0147] [0148] presence is detected when weight sensor in shoe insole senses the compression of shoe insole caused by foot).

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Beers in view of Chacon as applied to claims 1-6, 9-11, 13, 15-18 and 25-29 above, and further in view of DiBenedetto US 20070000154 A13.

Regarding claim 14, Chacon further teaches receiving the calibration indication from a user ([0145] upon user prompt for recalibration).

DiBenedetto teaches the user input is touch input received via a capacitive touch sensor, wherein the capacitive touch sensor comprises multiple electrodes and is configured to detect a location of the user input on a surface of the sensor (DiBenedetto [0136] capacitive user interface).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beers and Chacon to incorporate the teachings of DiBenedetto because they all directed to sensing of human body. Receiving user touch input via a capacitive touch sensor will help communicate user’s desire to controller.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 8-11, 13, 15-18 and 25-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-5 of Walker US 10448707 B2, in view of Chacon.

Regarding instant claim1, claims 1, 3, 5 and 6 of Walker US 10448707 B2 and Chacon teach the claim limitations, as shown in the following table:
Instant Application
Walker US 10448707 B2
1.    A method for calibrating and operating one or more systems in an article of active footwear, the active footwear including a lacing engine configured to tighten or relax the footwear in response to a user command at a user input, 
1.   An automated footwear system for installation in a footwear article, the automated footwear system configured to adjust a footwear article tension about a foot when the foot is detected inside the footwear article by a foot presence sensor, the automated footwear system comprising:
wherein the user command sets a command signal that controls an operation of the lacing engine based on a relationship between a command signal value  of the command signal and a reference value, the method comprising:
3.  …  the processor circuit is configured to receive the foot presence indicating signal from the capacitive foot presence sensor, and determine whether the foot is present in or absent from the footwear article using a comparison of a magnitude characteristic of the foot presence-indicating signal with a specified threshold magnitude characteristic.
receiving a calibration indication; and in response to receiving the calibration indication:
4.  … an environment sensor configured to measure an environment characteristic in or near the footwear article, wherein the processor circuit is configured to change the specified threshold magnitude characteristic for use in the comparison based on a change in the environment characteristic.
measuring a subsequent value of the command signal, wherein the subsequent value is based on a subsequent second user command at the user input; and
Chacon teaches (Figs. 33 & 38 [0138] noise level indicating a baseline level are measured when the user body is absence - the absence of user body is the first user command at the user input, new baseline and threshold are adjusted)
receiving a subsequent user command at the user input and, in response, measuring a subsequent value of the command signal; and controlling the lacing engine based on a relationship between the subsequent value of the command signal and the updated reference value.
3.  … the processor circuit is configured to receive the foot presence indicating signal from the capacitive foot presence sensor, and determine whether the foot is present in or absent from the footwear article using a comparison of a magnitude characteristic of the foot presence-indicating signal with a specified threshold magnitude characteristic.
1.  …  a tensioning device housing configured to be disposed at least partially inside of an insole, a midsole, or an outsole of the footwear article; and
a processor circuit provided inside of the tensioning device housing and configured to control a tensioning device, 

 

Regarding claims 2-5, 8 and 13, claims 1 and 3-5 of Walker US 10448707 B2 teaches the claimed limitations.

Regarding claims 6 and 9-11, Chacon further teaches the additional claim elements as stated in previous 35 U.S.C. 103 rejection, therefore are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-5 of Walker US 10448707 B2 in view of Chacon based on obviousness analysis.

Regarding claims 15-18 and 25-29, claims 1 and 3-5 of Walker US 10448707 B2 and Chacon together teach the claimed method. Therefore, they teach the article for implementing the method steps. As a result, claims 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-5 of Walker US 10448707 B2 in view of Chacon.

Claims 7, 12 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-5 of Walker US 10448707 B2 in view of Chacon as applied to claims 1-6, 8-11, 13, 15-18 and 25-29 above, further in view of Novet.



Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-5 of Walker US 10448707 B2 in view of Chacon as applied to claims 1-6, 8-11, 13, 15-18 and 25-29 above, further in view of DiBenedetto.

Regarding claim 14, DiBenedetto further teaches the additional claim elements as stated in previous 35 U.S.C. 103 rejection, therefore are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-5 of Walker US 10448707 B2 in view of Chacon as applied to claims 1-6, 8-11, 13, 15-18 and 25-29 above further in view of Novet based on obviousness analysis.

Claims 1-6, 7-11, 13, 15-18 and 25-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-7 of Walker US 10499711 B2, in view of Chacon.



Instant Application
Walker US 10499711 B2
1.    A method for calibrating and operating one or more systems in an article of active footwear, the active footwear including a lacing engine configured to tighten or relax the footwear in response to a user command at a user input, 
7.  … using the processor circuit, an automated footwear tightening or loosening device in the article in response to the determined presence or absence of the foot.
wherein the user command sets a command signal that controls an operation of the lacing engine based on a relationship between a command signal value  of the command signal and a reference value, the method comprising:
 1.  … receiving a time-varying sensor signal from a capacitive sensor that is coupled to an article of footwear, wherein the capacitive sensor is configured to sense time- varying information about a changing position of a foot during a donning event as the foot enters the article and when the foot is spaced apart from the capacitive sensor; and

using a processor circuit:

identifying a first signal change in the received time varying sensor signal from the capacitive sensor, wherein the first signal change corresponds to the donning event and to a signal magnitude change that exceeds a specified threshold magnitude change amount;

identifying a subsequent second signal change in the received time-varying sensor signal from the same capacitive sensor, wherein the second signal change corresponds to the donning event and to a signal magnitude change that exceeds the same or different specified threshold magnitude change amount; and

based on the first and subsequent second signal changes as identified, determining whether the foot is present in or absent from the article.
receiving a calibration indication; and in response to receiving the calibration indication:
 3. The method of claim 1, wherein the identifying the first and subsequent second signal changes includes adjusting a reference capacitance of the capacitive sensor from which the signal magnitude change is determined.
4. The method of claim 3, wherein the adjusting the reference capacitance includes periodically adjusting the reference capacitance at a fixed time interval.
measuring a subsequent value of the command signal, wherein the subsequent value is based on a subsequent second user command at the user input; and
Chacon teaches (Figs. 33 & 38 [0138] noise level indicating a baseline level are measured when the user body is absence - the absence of user body is the first user command at the user input, new baseline and threshold are adjusted)

 7. The method of claim 1, further comprising initiating, using the processor circuit, an automated footwear tightening or loosening device in the article in response to the determined presence or absence of the foot.


	Regarding claims 2-5, 7-8 and 13, claims 1 and 3-7 of Walker US 10499711 B2 teaches the claimed limitations.

Regarding claims 6 and 9-11, Chacon further teaches the additional claim elements as stated in previous 35 U.S.C. 103 rejection, therefore are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-7 of Walker US 10499711 B2 in view of Chacon based on obviousness analysis.

Regarding claims 15-18 and 25-29, claims 1 and 3-7 of Walker US 10499711 B2 and Chacon together teach the claimed method. Therefore, they teach the article for implementing the method steps. As a result, claims 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-7 of Walker US 10499711 B2 in view of Chacon.

Claims 12 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-7 of Walker US 10499711 B2 in view of Chacon as applied to claims 1-6, 7-11, 13, 15-18 and 25-29 above, further in view of Novet.



Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-7 of Walker US 10499711 B2 in view of Chacon as applied to claims 1-6, 7-11, 13, 15-18 and 25-29 above, further in view of DiBenedetto.

Regarding claim 14, DiBenedetto further teaches the additional claim elements as stated in previous 35 U.S.C. 103 rejection, therefore are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-7 of Walker US 10499711 B2 in view of Chacon as applied to claims 1-6, 7-11, 13, 15-18 and 25-29 above further in view of Novet based on obviousness analysis.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Tang whose telephone number is (571)272-7437.  The examiner can normally be reached on M-F 7:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/M.T./
Patent Examiner, Art Unit 2115



/THOMAS C LEE/           Supervisory Patent Examiner, Art Unit 2115                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Beers and Chacon are the prior arts of record
        2 Novet is the prior art of record
        3 DiBenedetto is the prior art of record